Citation Nr: 0409796	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1950 to 
June 1955.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico 
(RO).


FINDINGS OF FACT

1.  The veteran's own statements regarding the occurrence of 
stressors in service are credible and consistent with the 
circumstances or conditions of his service.

2.  The veteran does not have posttraumatic stress disorder as a 
result of active service.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, VA notified the 
claimant by a letter dated in December 2001 that VA would obtain 
all service personnel and service medical records, VA medical 
records, and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so that VA 
could request the records on his behalf.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's VA treatment 
records have been associated with the claims file.  Efforts were 
made by the RO to locate the veteran's service department medical 
records, however they were not found.  In a letter dated in March 
2002, the RO informed the veteran that efforts to locate his 
service medical records had been unsuccessful, and requested the 
veteran's assistance in providing guidance on where they might be 
stored.  The RO also informed the veteran that there were 
alternative means to substantiating his claim in the event the 
records could not be located.  The RO determined ultimately that 
service medical records were not necessary in adjudicating the 
veteran's claim as the veteran did not allege that his 
posttraumatic stress disorder (PTSD) began in service, nor that it 
was diagnosed in service.  The appellant was asked to advise VA if 
there was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The veteran was afforded a VA examination for PTSD in 
December 2001, in February 2002, and again in June 2002.  Thus, 
VA's duty to assist has been fulfilled.

Service connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.304.  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a disease 
diagnosed after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability that has 
not been clearly shown in service requires the existence of a 
current disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and, (3) a 
link established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Furthermore, if the claimant did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  Service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors."

The United States Court of Appeals for Veterans Claims (Court) has 
held that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors are 
related to such combat, the veteran's lay testimony regarding 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's testimony 
is found to be 'satisfactory,' e.g., credible, and 'consistent 
with the circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The veteran claims that he has PTSD as a result of his experiences 
during active military service in Korea.  He claims that he 
engaged in combat with the enemy during this service.  He also 
alleges that he saw fellow soldiers killed in action.  The veteran 
asserts that one fellow soldier killed in action was a childhood 
friend, and that this friend's death affects the veteran to this 
day.  The veteran's discharge papers, DD 214, reveal that he 
served in combat in Korea for over 11 months, and that he was 
awarded the "Combat Infantry Badge."  The Board acknowledges that 
the veteran served in combat, and so the veteran's own statements 
regarding the occurrence of stressors in service are credible and 
consistent with the circumstances or conditions of his service.

In an August 2001 report, a VA fee-basis physician diagnosed the 
veteran with PTSD.  The veteran reported to the examiner that he 
was having nightmares of his war experiences, was "jumpy," wakes 
up frequently in the night, and leaves his "house running."  The 
veteran also reported that he hates Christmas time due to the 
fireworks, and that loud noises "throw him to the floor."  The 
veteran reported that he hears the voice of his childhood friend 
who was killed in Korea, that he feels guilty about his death, and 
that he "hides himself."  According to the claims file, this 
diagnosis of PTSD was based entirely on the veteran's statements.  
Although the veteran's statements are found to be credible, VA 
psychological examinations and diagnoses during the period of 
December 2001 to June 2002 contradict the diagnosis of PTSD from 
the August 2001 report.

In December 2001, a VA Compensation and Pension psychiatric 
examination of the veteran was conducted.  The veteran reported 
similarly as above, and also that he had a similar episode three 
years earlier for which he did not seek treatment.  The veteran 
also reported a history of gastrointestinal reflux at night, which 
awakens him, but for "some unknown reason" he had to leave the 
house.  The veteran also referred to his old age when thinking 
about his friend who died in Korea, and said, "I think it has to 
do with my old age.  Being old is the worst illness that can be."  
The examining physician observed that the veteran's mood was 
somewhat depressed, but noted that he had not received any 
previous psychiatric treatment privately or at the VA.  The 
physician diagnosed the veteran with depression, not otherwise 
specified, and related it to psychosocial stressors including his 
age and medical problems.

The veteran was referred for another VA examination to rule out 
"dementia vs. 'pseudodementia'."  In February 2002, psychological 
testing of the veteran was conducted.  The VA Clinical 
Neuropsychologist reported "[patient's] pattern of performance in 
some tests is consistent with Mild Cognitive Impairment and risk 
for Early Dementia," but stated that a psychiatric assessment was 
necessary.  Further, in April 2002, the veteran was seen by a VA 
Clinical Social Worker.  At this time, the social worker noted no 
significant psychosocial problem areas and noted no history of 
mental health problems.  The social worker reported that the 
veteran had been attending group therapy sessions twice a month, 
and that he would continue to do so.

Finally, in June 2002, the veteran was examined by a different VA 
psychiatrist.  The veteran reported similar episodes as mentioned 
above, but complained of forgetting where he put things, what he 
is going to do, appointments, that he gets lost easily, and that 
he gets disoriented at home.  He further complained of 
irritability and a bad temper, and that he would frequently leave 
the faucets open, the lights on, and the stove on.  The examiner 
noted that the veteran's mood was slightly depressed.  The 
examiner concluded that "[b]ased on the evaluations, records, 
documents, and history, we find that the veteran does not fulfills 
[sic] the diagnostic criteria for PTSD."

Although the August 2001 examination report shows a diagnosis of 
PTSD, subsequent to that examination, three additional VA 
examinations and two additional VA opinions, which are supported 
by psychological testing, explicitly contradict the August 2001 
findings.  The VA examiners considered the evidence in the claims 
file, to include the veteran's military service, 
neuropsychological testing results, and previous psychiatric 
examinations.  The bases for the diagnoses were provided, as were 
the reasons for not diagnosing PTSD.  The Board therefore gives 
the diagnoses of the VA examinations more probative weight than 
the fee-basis examination in August 2001.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



